—Order, Supreme Court, Bronx County (Stanley Green, J.), entered November 30, 1994, which granted defendant Walsh-Atkinson Company’s motion for a change of venue from Bronx County to Suffolk County, unanimously affirmed, without costs.
In light of the fact that the cause of action herein arose in Suffolk County, that many of the defendant’s liability witnesses reside in Suffolk County and since the defense is likely to request that the jury view the press brake, located in Suffolk County, which allegedly caused the personal injuries, the IAS Court properly exercised its discretion in granting the motion and transferring venue to Suffolk County (see, e.g., Clinton v Griffin, 176 AD2d 501; and see, Soufan v Argo Pneumatic Co., 170 AD2d 289).
We have considered plaintiff’s other claims and find them to be without merit. Concur — Murphy, P. J., Rosenberger, Ross, Nardelli and Mazzarelli, JJ.